Citation Nr: 1208867	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-39 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for left hip disability, to include as secondary to service-connected knee and ankle disabilities.

2.  Whether a rating reduction for right ankle disability from 20 percent to 10 percent, effective November 8, 2007, was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971.

This case comes before the Board of Veterans Appeals' (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran's acceleration of degenerative joint disease of the left hip is proximately due to service-connected bilateral knee and ankle disabilities.

2.  A June 1998 RO rating decision awarded a 20 percent rating for service-connected right ankle disability, effective August 11, 1997, based upon evidence showing 10 degrees of both dorsiflexion and plantar flexion.

3.  The November 2007 RO rating reduction decision improperly relied upon the report of a September 2007 VA Compensation and Pension (C&P) examination which failed to reflect sustained material improvement of right ankle disability as the examiner did not evaluate the extent of functional impairment on use as required per applicable law.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left hip disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  The criteria for reducing the Veteran's evaluation from 20 percent to 10 percent for service-connected right ankle disability, effective November 8, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.344, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran alleges that his current left hip disability has been caused and/or aggravated by service-connected bilateral ankle and knee disabilities.  He also disputes having experienced sustained material improvement of right ankle disability to justify a rating reduction from 20 percent to 10 percent.

Left hip disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.

The Veteran filed his claim of service connection for left hip disability in September 2005.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 which sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  See 71 Fed. Reg. 52,744 (2006).  Although the overall intention of the amendment to 38 C.F.R. § 3.310 was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Court in Allen was not concerned with, and did not address, such an evidentiary requirement.  As the revised 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded, and because the Veteran's claim was pending before the regulatory change was made, the Board will only consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version that favors the claimant.  See generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The facts of this matter may be briefly summarized.  The Veteran had a military history which included a left knee injury resulting in a lateral meniscectomy.  He also experienced a right ankle injury.  By way of  a December 1972 rating decision, the RO granted service connection for left knee disability, and assigned an initial 10 percent disability rating.  Following a December 1977 VA C&P examination, VA increased the disability rating to 20 percent.  By way of a June 1995 RO rating action, the RO assigned the knee disability an increased rating to 30 percent.

In pertinent part, VA C&P examination in May 1994 demonstrated left knee joint instability, valgus deformity and advanced hypertrophic osteoarthritis.  In March 1996, a VA examiner found lateral instability in both knees and commented that, as a result of service-connected left knee disability, the Veteran was likely to also develop degenerative joint disease of the right knee.  In December 1996, a VA examiner opined that the Veteran manifested a right knee injury secondary to the service-connected left knee disability.

An RO rating decision in January 1997 granted service connection for residuals of right knee injury as secondary to service-connected left knee disability.

In a rating decision dated March 1998, the RO granted service connection for residuals of right ankle strain as directly related to injury during active service.  The RO also granted service connection for residuals of left ankle strain as proximately due to service-connected bilateral knee disability.  A June 1998 RO rating decision awarded separate 20 percent ratings for bilateral ankle disability, which represented marked limitation of ankle motion.  See 38 C.F.R. § 4.71a, DC 5271.

In September 2005, the Veteran submitted a claim of entitlement to service connection for left hip disability as proximately due to service-connected bilateral lower extremity disability.

Following a VA C&P examination in August 2006, a Physicians' Assistant (PA) provided a diagnosis of degenerative joint disease of the left hip.  This clinician asserted that the Veteran's left hip pain started abruptly in 2005 following a fall with no notable link to the knees or ankles.  It was opined that it was not at least as likely as not that the Veteran's left hip disability was secondary to the service-connected knee conditions.  This clinician described the Veteran's knees as precluding him from performing any physically demanding jobs due to advanced left degenerative joint disease and mild right knee degenerative joint disease.  The Veteran's ankles were described as precluding him from a physically demanding job requiring a lot of walking or ladder climbing.

In September 2007, the Veteran underwent additional VA C&P examination with the same August 2006 VA C&P examiner.  The VA clinician provided diagnoses of left knee degenerative joint disease, right knee degenerative joint disease, bilateral ankle degenerative joint disease, bilateral pes planus, mild degenerative joint disease of the left sacroiliac joint, and right hip joint mild degenerative disease.  This clinician described the Veteran as a "mixed bag of many joint pains" and recommended that the Veteran be evaluated by a specialist in the future.

A May 2008 statement from a VA staff physician, who had been treating the Veteran in the clinical setting, described the Veteran as suffering from chronic pain in his knees and hips.  The examiner understood that the Veteran had been rated for his knees but not his hips, and stated as follows:

"[It is] well described that arthritis in one weight-bearing joint can often accelerate the development of osteoarthritis in joints both proximal and distal to the primary joint.  This, I believe, is the case with both of his hips: osteoarthritis in his knees and ankles (for which he is rated) has resulted in altered gait dynamics that have hastened the development of osteoarthritis in his hips."

In response, the RO obtained another opinion from the VA PA who provided the following opinion:

It is asked whether it is at least as likely as not that the [V]eteran's claimed bilateral hip condition is directly or proximately the result of his service-connected bilateral knees and ankles condition.  There is no definite linkage or correlation between the TWO but it is proximately acceptable that his bilateral hip DJD can be due to his knees or ankles.  He did not complain of hip until after he fell on steps around May 2005, so that was an acute onset.  The x-rays have shown left hip mild DJD.  MRI August 2005 show mild bilateral hip DJD.  He is known to have some DJD in many joints including his lumbosacral spine.  This encompasses age-related wear and tear degenerative processes.  So, did his knees and ankles cause his DJD to the hips?, this I [find] very doubtful, but could they have aggravated the hip areas, I feel yes.

I would insist that if further evaluation and/or opinion are needed in this case that he be sent to an orthopedic specialist {which we do not have here at the Butler VA Medical Center}, I have seen this gentleman 3 times now and have nothing further to give an opinion on.

Based upon the above, the Board finds that the Veteran's acceleration of degenerative joint disease of the left hip is proximately due to service-connected bilateral knee and ankle disabilities.  An unequivocal opinion from a VA staff physician, who is familiar with the Veteran's medical history, states that the Veteran's altered gait dynamics due to service-connected bilateral knee and ankle disabilities have hastened the development of osteoarthritis in his hips.  

Additionally, a lesser qualified VA clinician provided an opinion that it is proximately acceptable that the Veteran's bilateral lower extremity disability aggravated the Veteran's left hip degenerative joint disease.  The RO's determination in the October 2008 Statement of the Case that "the medical evidence of record does not link the [V]eteran's left hip disability to his service connected disabilities" is erroneous.  The May 2008 statement from a VA staff physician supports the finding of a link between the hip disorder and service-connected disability, and the opinions from the PA do not rule out such a finding.  Resolving any doubt in the Veteran's favor, service connection is warranted.

The Board acknowledges that the medical opinions of record do not specifically state the degree to which the service-connected disability aggravated the Veteran's left hip degenerative joint disease.  Though this is a matter that may require additional opinion evidence from a medical professional prior to arriving at a correct disability rating, the matter before the Board is whether the service-connected conditions contributed to additional disability.  The Board finds that service connection for left hip disability is warranted, as the hip disorder is to some extent proximately due to service-connected bilateral knee and ankle disabilities.


Right ankle disability

Historically, the Veteran received in service treatment for a right ankle injury.  VA C&P examination in November 1997 resulted in a diagnosis of degenerative joint disease of the right ankle.  Physical examination was significant for both dorsiflexion and plantar flexion being limited to 10 degrees. 

A March 1998 RO rating decision granted service connection for residuals of right ankle sprain.  The RO initially assigned a noncompensable disability rating.  However, in a rating decision dated June 1998, the RO assigned a 20 percent rating, effective August 11, 1997, based upon a difference of opinion.

In September 2005, the Veteran filed a claim for a total disability rating based upon individual unemployability (TDIU).  Evidence obtained as a result of this claim included the Veteran's VA clinical records.  A January 2006 physical therapy consultation measured right ankle active range of motion (AROM) to 10 degrees of dorsiflexion (DF) with plantar flexion being within normal limits (WNL).  VA C&P examination in August 2006 found right ankle motion to 20 degrees of dorsiflexion and 40 degrees of plantar flexion.  There was no pain flare-up with repeated motion.

The Veteran was scheduled for additional VA examination in September 2007.  The Veteran reported a history of receiving a steroid injection into the right ankle 11/2 years previous.  The Veteran described daily right ankle pain of 7-9/10 severity aggravated by weightbearing.  He experienced early morning stiffness which eased upon with use.  He also reported aggravation of right ankle disability with long distance driving, which he did for work.  Examination of the right ankle demonstrated dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  The examiner stated that there was no pain with repeated active range of motion without weightbearing.  However, the Veteran did experience pain with weightbearing going up on heels and toes.  It was indicated that the Veteran's major functional impact was right ankle pain.  The examiner did not discuss whether the Veteran would experience additional loss of right ankle motion during flare-ups of pain.

Citing to the results of the September 2007 VA C&P examination report, a November 2007 RO rating decision reduced from 20 percent to 10 percent the disability rating for right ankle disability effective November 8, 2007.

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated actually improved.  38 C.F.R. § 3.951(a).

The Board observes that, in implementing the rating reduction, the RO did not apply the due process provisions of 38 C.F.R. § 3.105(e) as the Veteran's overall combined disability rating remained the same.  See generally Tatum v. Shinseki, 24 Vet. App. 139 (2010) (holding that the plain meaning of 38 C.F.R. § 3.105(e) only requires notice when there is a reduction in compensation payments currently being made).  As the decision below is fully favorable to the Veteran, the Board need not further analyze this issue.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

Included within 38 C.F.R. § 4.71a are multiple DC's that evaluate impairment resulting from ankle disorders, including DC 5270 (ankylosis), DC 5271 (limitation of ankle motion), DC 5272 (ankylosis of the subastragalar or tarsal joint), DC 5273 (malunion of the os calcis or astragulus), and DC 5274 (astragalectomy). 

The criteria of DC 5271 provide a 10 percent rating for moderate limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  A maximum 20 percent rating is warranted for marked limitation of ankle motion.  Id.  Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 38 C.F.R. § 4.71a, Plate II.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40  and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The words "slight," "moderate" and "severe" as used in the various DC's are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

In this case, the RO initially assigned a 20% percent rating for right ankle disability effective August 11, 1997.  This rating was discontinued effective November 8, 2007.  Therefore, the provisions of 38 C.F.R. § 3.344(a), which require that material improvement in disability under the ordinary conditions of life be demonstrated where a rating has been in effect for five years or more, apply in this case.  38 C.F.R. § 3.344(c). 

In interpreting various examination reports of record, these reports must be interpreted in light of the entire medical history, reconciling any contrary findings into a consistent picture.  See 38 C.F.R. § 4.2.  Any change that is made in the previous diagnosis or etiology should also be considered, with the goal of reconciliation or continuance of the previous diagnosis or etiology of record.  See 38 C.F.R. § 4.13.

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993).  See also, Peyton, 1 Vet. App. at 286.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

Upon review of the process by which the RO implemented its rating reduction, the Board immediately notes that the September 2007 VA C&P examination report relied upon by the RO to justify the rating reduction was inadequate for rating purposes.  The RO's initial award of a 20 percent rating was based upon right ankle motion being limited to 10 degrees in both plantar flexion and dorsiflexion.  The September 2007 VA C&P examination report demonstrated full range of right ankle motion.  

However, the Veteran's main complaint at the September 2007 VA C&P examination involved right ankle pain with use/weightbearing.  The VA examiner conducted repetitive motion testing and noted increased right ankle pain with weightbearing.  Unfortunately, the examiner did not evaluate whether there was any additional motion loss as a result of functional loss of use due to the increased pain.  In a rating reduction case, the Board cannot presume that the examiner's silence on this issue equates to a finding of no additional motion loss during flare-ups of disability.  See 38 C.F.R. § 3.344(a) (examinations less full and complete than those on which payments were authorized will not be used as a basis for reduction).  See also Brown, 5 Vet. App. at 420 (VA has the burden of proof to establish that a rating reduction is warranted).

The holding in DeLuca provides that a VA examination of a specific joint must determine whether there is additional functional impairment above and beyond the limitation of motion objectively demonstrated involving painful motion, weakness, excess fatigability on repetitive use, and incoordination.  When functional loss is present, the VA examiner must attempt to quantify to the extent feasible the degree of additional range of motion loss due to one or more of the above-referenced factors.  DeLuca, supra.  Consequently, a statement of range of motion findings alone without discussion of functional loss would not be sufficient for rating purposes.

Here, the RO overlooked the fact that the September 2007 VA C&P did not include objective findings responsive to the DeLuca decision that demonstrably quantified the degree to which the Veteran experienced additional lost range of motion attributable to functional loss.  Thus, the VA examination report upon which the RO has premised a rating reduction was simply insufficient to support this action decreasing compensation benefits.

The Board is aware that VA examinations in 2006 and 2007 showed that the Veteran essentially demonstrated normal right ankle motion.  Regardless, to attempt to determine what would have been the proper range of motion factoring in functional loss now is merely an exercise in speculation.  Notably, in the VA clinical setting in January 2006, the Veteran was observed to have right ankle dorsiflexion limited to 10 degrees.

Overall, the burden of proof is upon VA to demonstrate, by a preponderance of the evidence, that the Veteran's right ankle disability materially improved which cannot be supported on the basis of the September 2007 VA C&P examination report.  The 20 percent disability rating, therefore, is restored effective November 8, 2007.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

The claim of entitlement to service connection for left hip disability is granted.

The 20 percent rating for right ankle disability is restored effective November 8, 2007.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


